OPTIONS NEWSLETTER, INC. D/B/A OPTIONS MEDIA GROUP FINANCIAL STATEMENTS AS OF DECEMBER 31, 2007 AND FOR THE YEARS ENDED DECEMBER 31, 2 TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm F-1 Balance Sheet as of December 31, 2007 F-2 Statement of income for the years ended December 31, 2007 and 2006 F-3 Statement of Changes in Stockholders’ Equity (Deficiency) for the years ended December 31, 2007 and 2006 F-4 Statement of Cash Flows for the years ended December 31, 2007 and 2006 F-5 Notes to Financial Statements for the years ended December 31, 2007 and 2006 F-6 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholder of; Options Newsletter, Inc., D/B/A Options Media Group: We have audited the accompanying balance sheet of Options Newsletter, Inc., D/B/A Options Media Group as of December 31, 2007 and the related statements of income, changes in stockholder's equity (deficiency), and cash flows for each of the years ended December 31, 2007 and 2006. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits, to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits providea reasonablebasis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Options Newsletter, Inc., D/B/A Options Media Group as of December 31, 2007, and the results of its operations and its cash flows for each of the years ended December 31, 2007 and 2006, in conformity with accounting principles generally accepted in the United States of America. /s/Salberg & Company, P.A. SALBERG & COMPANY, P.A. Boca Raton, Florida February 18, 2008 F-1 OPTIONS NEWSLETTER, INC. D/B/A OPTIONS MEDIA GROUP BALANCE SHEET AS OF DECEMBER 31, December 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 41,424 Accounts receivable, net of allowance of $0 13,886 Prepaid expenses 2,843 Total current assets 58,153 Property and equipment, net 112,289 Software, net 67,220 Total assets $ 237,662 LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current liabilities: Accounts payable $ 67,874 Accrued expenses 46,998 Deferred revenue 66,858 Line of credit 12,790 Obligations under capital leases, current 25,118 Total current liabilities 219,638 Long-term liabilities: Obligations under capital leases, net of current portion 39,113 Total long-term liabilities 39,113 Total liabilities 258,751 Commitments and contingencies (See Note 5) Stockholders' deficiency Common stock; Class A; $0.01 par value; 10,000,000 shares authorized, 1,000 shares issued and outstanding 10 Cmmon stock; Class B; $0.01 par value; 5,000,000 shares authorized, none issued and outstanding - Additional paid-in capital 91,930 Accumulated deficit (113,029) Total stockholders’ deficiency (21,089) Total liabilities and stockholders’ deficiency $ 237,662 See the accompanying notes to the financial statements. F-2 OPTIONS NEWSLETTER, INC. D/B/A OPTIONS MEDIA GROUP STATEMENT OF INCOME FOR THE YEARS ENDED DECEMBER 31, 2 For the Year Ended December 31, 2007 For the Year Ended December 31, 2006 Revenues: $ 1,819,060 $ 957,613 Operating expenses: Server hosting and maintenance 435,547 89,768 Payroll andrelated costs 318,048 174,713 Commissions 184,577 138,711 Information technology services 100,309 71,216 Advertising 88,675 143,103 Rent 55,440 54,345 Other 283,141 144,370 Total operating expenses 1,465,737 816.226 Income from operations 353,323 141,387 Other income (expense): Interest expense (13,730 ) (8,623 ) Net income $ 339,593 $ 132,764 See the accompanying notes to the financial statements. F-3 OPTIONS NEWSLETTER, INC. D/B/A OPTIONS MEDIA GROUP STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIENCY) FOR THE YEARS ENDED DECEMBER 31, 2 Common Stock, Class A Additional Paid-In Retained Earnings Shares Amount Capital (Accumulated Deficit) Total Balance, December 31, 2005 1,000 $ 10 $ 90 $ 2,105 $ 2,205 In-kind contribution - - 36,400 - 36,400 Distributions - - - (225,038) (225,038 ) Net Income - - - 132,764 132,764 Balance, December 31, 2006 1,000 10 36,490 (90,169 (53,669 ) In-kind contribution - - 55,440 - 55,440 Distributions - - - (362,453) (362,453 ) Net Income - - - 339,593 339,593 Balance, December 31, 2007 1,000 $ 10 $ 91,930 $ (113,029) $ (21,089) See the accompanying notes to the financial statements. F-4 OPTIONS NEWSLETTER, INC. D/B/A OPTIONS MEDIA GROUP STATEMENT OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 For the Year Ended December 31, 2007 For the Year Ended December 31, 2006 Cash flows from operating activities: Net income $ 339,593 $ 132,764 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 21,061 7,718 Amortization 26,700 8,258 In-kind contribution 55,440 36,400 Changes in operating assets end liabilities: Accounts receivable (1,766) 17,725 Employee advances - 2,400 Prepaid expenses (2,843) - Accounts payable 8,269 21,424 Accrued expenses (2,070) 6,793 Deferred revenue (4,622) 58,260 Net cash provided by operating activities 439,762 291,742 Cash flows from investing activities: Purchases of property and equipment (27,204) (45,181) Purchases of software (41,695) (6,900) Net cash used in investing activities (68,899) (52,081) Cash flows from financing activities: Advances (repayments) on lines of credit, net (27,210) 40,000 Principal payments on capitalized leases (15,831) (1,996) Distributions to stockholders (382,453) (225,038) Net cash usedin financing activities (405,494) (187,034) Net increase (decrease) in cash and cash equivalents (34,631) 52,627 Cash and cash equivalents - beginning of year 76,055 23,428 Cash and cash equivalents - end of year $ 41,424 $ 76,055 Supplemental disclosure of cash activities: Interest paid $ 14,149 $ 7,711 Supplemental disclosure of non-cash investing and financing activities: Acquisition of property and equipment $ 27,200 $ 24,516 Acquisition of software $ - $ 49,500 See the accompanying notes to the financial statements. F-5 OPTIONS NEWSLETTER, INC. D/B/A OPTIONS MEDIA GROUP NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 NOTE1 - NATURE OF OPERATIONS Description of Business Options Newsletter, Inc. (the “Company”) was Incorporated in the State of Florida on February 22, 2000. The Company began selling advertising space within free electronic newsletters that the Company published and emailed to subscribers.
